        Case 3:18-cv-00310-RCJ-CLB Document 42 Filed 10/08/20 Page 1 of 2




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3

4      CHARLES MORRIS,
5                                                     3:18-cv-0310-RCJ-CLB
                                      Plaintiff,
6         v.
                                                     ORDER
7      ROMEO ARANAS, et al.,
8
                                 Defendant.
9

10          Before the court is plaintiff’s motion to file a second amended complaint (ECF No. 37)
11
     and plaintiff’s motion to amend the scheduling order (ECF No. 38). Defendants responded
12
     with no opposition to the amendment and seeking to limit any additional discovery to the
13
     new defendant (ECF Nos. 40 & 41). No reply was filed.
14
            Plaintiff’s motion to modify the scheduling order to allow plaintiff to amend his
15

16   complaint (ECF No. 38) is GRANTED. Plaintiff’s motion to file second amended complaint

17   (ECF No. 37) is GRANTED and will be considered timely. The Clerk shall DETACH and
18   FILE the Second Amended Complaint (ECF No. 37-1).
19
            On or before Friday, October 30, 2020 the Office of the Attorney General (“AG”)
20
     shall file a notice advising the court if they are accepting service on behalf of the new
21
     defendant, Lt. Miller, who is further identified in plaintiff’s motion (ECF No. 38). If service
22

23   cannot be accepted, the AG shall file the last known address of this defendant under seal.

24   Following completion of service, the defendant shall have twenty days to file a responsive

25   pleading.
26
27

28

                                                   -1-
        Case 3:18-cv-00310-RCJ-CLB Document 42 Filed 10/08/20 Page 2 of 2




            As to discovery for the new defendant, plaintiff shall have sixty days from the date of
1

2    the answer to conduct discovery for the new defendant only. All dispositive motions shall

3    be due thirty days after discovery is closed.

4
               October 8, 2020
     DATED: __________________.
5

6                                               ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     -2-
